DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 11/28/2022 have been considered but are not persuasive.
Applicant argued “the statement in the Office Action on page 7, point 8, that Kajinami reads on claim 1 as being related to a bonding head cannot be maintained” because Kajinami and the present application have different classification.
The examiner respectfully submits Kajinami is indeed related to a bonding head, as will be discussed in more detail below. The assigned classification is due to the focus of the reference on details of the actuator. However, Kajinami clearly suggests the utility of the actuator in a bonding head.
Applicant further argues the actuator of Kajinami provides more functionality than the claimed bonding head, providing “as its main purpose control along a linear axis and position control of the rotation about the linear axis.” Applicant cites the abstract of Kajinami and notes “the abstract is silent on load control,” further arguing that “[t]he force generator of claim 1 is capable to apply a force to the shaft, it is not capable to move the shaft to a predetermined position” and “[t]he term ‘force generator’ as used in the claims cannot reasonably be construed to include the capability of moving the shaft.” Applicant also argues the pressure actuator of Kajinami needs two pressure chambers to provide position control, whereas a pneumatic or hydraulic force generator needs only one pressure chamber to generate force. Further, Applicant argues “it cannot be maintained that Kajinami establishes a prima facie case of obviousness” given that “the abstract of Kajinami is silent on load control” and “the fluid pressure actuator of Kajinami provides as its main purpose position control along a linear axis”.
The examiner respectfully submits that the presence of additional features in a prior art reference does not preclude its use in an anticipation or obviousness rejection and is not evidence of nonobviousness. The question is whether the reference discloses (or renders obvious alone or in combination with other references) at least the claimed features, unless the claims include a transitional phrase such as “consisting of”, which would limit the scope to the recited features. Claims 1 and 34 do not contain any limitations that exclude the possibility of the pneumatic actuator also allowing for movement of the shaft, in addition to providing the claimed load control function. In Kajinami, both the load force and the position can be set by setting the pressures in the two pressure chambers as described in para. [0054]. See also para. [0064]. 
Applicant further argues: “Applicant respectfully submits that Kajinami does not refer generally to die bonders and thus does not discuss different prior art die bonders, but only refers to the single patent application of Nobumitsu which discloses in Fig. 6 a die bonder having a fluid pressure actuator.”
The examiner respectfully disagrees. Please refer to para. [0011] of Kajinami, which reads, in pertinent part, “a mounting failure may occur, for instance, when bonding a bump to a miniaturized semiconductor chip (driven part coupled to the rod 52) by a rotation error caused by the error factor.” The device being discussed in para. [0011] is the prior art device of Figs. 1A, 1B and 2. Therefore, in conjunction with the language “mounting head of an apparatus (e.g., die-bonder, mounter etc.)” in para. [0003], one of ordinary skill in the art would understand the actuator of Fig. 1A of Kajinami is intended to be used in a die-bonder bonding head. The embodiment disclosed with respect to Fig. 3 is an improvement upon the Fig. 1A prior art embodiment. One of ordinary skill in the art would have therefore found it readily apparent the Fig. 3 actuator is useable for the same purpose, in a bonding head.
Applicant thereafter submits arguments drawn to the Nobumitsu reference mentioned in paragraph [0003] of Kajinami. The arguments have been considered but are, respectfully, moot, given that none of the prior art rejections are based on Nobumitsu.
Regarding Chitayat, Applicant argues:
Applicant agrees that Arikado refers to the magnet 32 in the singular as far as the English computer translation is considered. However, it belongs to the general knowledge of one of ordinary skill in the art that a rotary electromagnetic motor usually has more than one magnet and this is also evident from Fig. 2 of Arikado which even shows multiple magnets 32 arranged on a circle. So it cannot be maintained that the magnet 32 of Arikado is a single magnet which necessitates the search for another reference disclosing a motor having more than one magnet for the purpose of rendering claim 1 obvious. Therefore, one of ordinary skill in the art who has the professional knowledge that an electromagnetic motor may have multiple magnets has no reason to bring up Chitayat.

The examiner respectfully disagrees. Ring magnets, having alternating poles disposed along the circumference therefore but still being physically implemented as a single ring-shaped member are well-known in the art. Arikado describes the manet 32 as “disc shaped magnet” and states nozzle shaft 3 is inserted into the center of the magnet 32. It would seem the magnet 32 may have therefore been intended to be described as ring-shaped. However, given the discrepancy between Fig. 2, which indeed appears to show plural magnets, and the corresponding description, it cannot be argued Arikado positively discloses plural magnets. The rejection in view of Chitayat is therefore warranted. 
Applicant further argues “the person skilled in the art has no reason to replace the fully functional motor 31 of Arikado by a motor having much more functionality like that of Chitayat which does not only provide rotation but also linear movement. Such an approach is not consistent with the requirement to establish a prima facie case of obviousness. Just taking a few selected elements from Chitayat and omitting other essential elements as done in the Office Action is arbitrary and improper and does not establish a prima facie case of obviousness.” Still further, Applicant argues if the person skilled in the art would combine Arikado and Chitayat then he would replace the motor 21 providing the linear movement along the linear axis and the motor 31 providing the rotational movement about the linear axis of Arikado which both act on the nozzle shaft 3 by the combined linear-rotary drive of Chitayat providing both linear and rotational movement for the plunger element 26.”
The examiner respectfully disagrees. The claimed invention combines in a predictable manner various conventional features found in the prior art. In determining a claimed invention is obvious, one of ordinary skill in the art can certainly consider the combined teachings of multiple references to reach a conclusion of obviousness. In Arikado one of ordinary skill in the art would have found a teaching of how to implement a direct drive motor instead of a conventional rotational motor and timing belt. However, one of ordinary skill in the art also knows that motors can be implemented with various types of magnets. Applicant is suggesting the obviousness rejection replaces the motor of Kajinami with that of Arikado and then modified the motor of Arikado in view of Chitayat. However, this is not the case. The examiner’s opinion is that, given the teachings of the three references, the claimed invention would have been obvious, because one of ordinary skill in the art would have found it obvious, from the combined teachings, that permanent magnet rotors can have various conventional designs, and thus applying the teaching of a direct drive motor to Kajinami, the direct drive motor having magnets of the alternative design taught by Chitayat.  There is nothing in patent laws, patent rules, or in the MPEP that states a reference cannot be relied upon for a teaching of a specific technical feature, without importing all the structure attached to it. 
Regarding claims 22 and 23 as now amended, please refer to the corresponding rejections.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP §  2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a force generator configured to apply a force in claims 1 and 34.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kajinami (US2015/0159681A1) in view of Arikado (JP2979772B2) and Chitayat (US5952744A).
Kajinami reads on the claims as follows (refer to Fig. 3A; limitations not disclosed by Kajinami are crossed out, below):
Claim 1.  A bonding head (100; see para. [0003]) configured to mount components on a substrate, comprising 
a shaft (52), 
a housing part (10) comprising a bearing (see para. [0052] referring to fluid pressure bearing) for the shaft which allows rotation of the shaft about an axis and a movement of the shaft in a longitudinal direction of the axis about a predetermined stroke, 
a single drive (71), 
an encoder (81) configured to measure the rotational position of the shaft, and 
a force generator (together: 51-1, 51-2, 11, 60, forming a pneumatic actuator) configured to apply a force to the shaft in the longitudinal direction of the axis, 
wherein 
the single drive is configured to rotate the shaft about the axis, 
the single drive is an electric motor comprising a stator and a rotor, 




wherein the bonding head comprises no coils for causing movement of the shaft along the axis.  
Claim 18.  The bonding head according to claim 1, 
Claim 19.  The bonding head according to claim 1, 
Claim 20/21.  The bonding head according to claim 1/18, wherein the encoder comprises a circular 
the encoder scale has dashes (see the lines on scale 81-1, in Fig. 3; also see “rectangular patterns running parallel to each other” and “grooves” in para. [0060]) running in the longitudinal direction of the axis, and 
a length of the dashes measured in the longitudinal direction of the axis and a measuring region of the encoder reading head extending in the longitudinal direction of the axis are matched to one another in such a way that the dashes lie in the measuring region of the encoder reading head over the entire stroke of the shaft.  
Claim 22/23.  The bonding head according to claim 1/18, wherein the force generator is a pneumatic force generator which has a single pressure chamber (i.e. the adjustment pressure chamber above piston head 51-1; see para. [0048] and [0054]) to which compressed air can be supplied, wherein the pressure prevailing in the single pressure chamber acts on an end (e.g. causes the end to move) of the shaft.  In light of the amendment, the elements corresponding to the pneumatic force generator are changed to be 11, 51-1 and the corresponding pressure adjustment chamber. As mentioned in section #5, above, Kajinami discloses performing load control, as mentioned in para. [0054]. The controller 80a may also perform only one of a position control operation and load control operation (para. [0064]). From Fig. 3 and the description of Kajinami, one of ordinary skill in the art understands that position control is performed by transferring fluid between the constant pressure chamber and the adjustment pressure chamber. In order to impart a load force, however, the pressure in the constant pressure chamber remains the same, and the pressure in the adjustment pressure chamber is adjusted according to the formula F=P1·S1-P·S as explained in para. [0054]. When P1·S1=P·S the force is 0 and the rod 52 does not move. Increasing the pressure P1 applies a corresponding force. Because the load force control is performed strictly by adjusting the pressure in the adjustment pressure chamber, the limitations of claims 22 and 23 are still disclosed by Kajinami. For any given axial position of the shaft, the load force is controlled by adjusting the pressure in the adjustment pressure chamber. 

In para. [0003] Kajinami discusses prior art die bonders, and describes a prior art fluid pressure actuator shown in Fig. 1A, for use in a die bonder. An improvement is shown in the embodiments of Figs. 3 and 4. In the embodiment of Fig. 3, axial motion is imparted by air pressure, to move the two piston heads 51-1 and 51-2 within the cylinder body 11. Motor 71 drives the rod (i.e. shaft) 52 to rotate. Discussing the prior art, in para. [0007], Kajinami discloses “a hollow direct drive (DD) motor may be used as the rotation motor 71 so that the rotation of the rod is controlled without using the timing belt 72 and the pulley 73.” However, Kajinami does provide any further details regarding such a direct drive motor.
Arikado discloses a die bonding apparatus wherein the conventional rotational motor 105 and timing belt 106 (see Fig. 3; i.e. same as in Kajinami) are replaced with a direct drive motor 31 comprising a core (e.g. stator) 33 and coil 34 disposed within the head unit housing (it is understood the core 34 does not rotate). A rotor through which a spline 4 passes is provided with magnets 32 (plural magnets might be present in Fig. 2, but Arikado only refers to “the magnet 32”). When the motor 31 is driven, the nozzle shaft 3 is rotated and can also move axially up and down, since the spline passes through the rotor.
Chitayat discloses (refer to Figs. 1a, 1b, 5a, and 9) a rotary-linear actuator suitable for example in positioning devices (see col. 1, lns. 10 and 11) such as positioning devices and robots. To shaft 26 can be attached a tool, for example (see col. 7, ln. 66). For imparting rotational motion of the shaft 26, the actuator comprises a motor 46 comprising a stator (13 with 15b) including a coil (15b) and being attached to the actuator housing part (28), and a rotor (magnets 25 disposed on shaft 26). The rotor comprises multiple permanent magnets 25 arranged on a circle (see “rings” in col. 4, ln. 29). A length of the permanent magnets measured in the longitudinal direction of the axis is shorter or longer than an effective length of the coils measured in the longitudinal direction of the axis by at least the stroke (compare Figs. 1a and 1b; the magnets are longer than the coils by more than the stroke length shown in Fig. 1b; note that “length of the permanent magnets measured in the longitudinal direction of the axis” is understood to refer to the axial extent of the magnets, i.e. same length as the height of 11, not to the length of one individual magnet 25). Permanent magnets are arranged on a circle with an area facing a center of the circle being alternately a north pole N and a south pole S. Please refer to Figs. 6a-6c. A circle can be drawn such that it passes through at least three diagonally-disposed consecutive magnets alternating in polarity. The current claim language does not limit the circle to one contained in a plane normal to the axial direction, nor do all the magnets have to be disposed on this circle (the claims utilize the transitional phrase “comprising”, which is open-ended).
Considering the teachings of the three references, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the rod 52 passes axially through the guide flange 13 in the same manner as spline 4 of Arikado. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to replace the motor 71, belt 72 and pulley 73 of Kajinami with a direct drive motor comprising a stator core and coil attached to body 11, and magnets disposed on an outer surface of a portion of a suitably-shaped flange 13, such that driving the coils causes the flange 13 and thereby the shaft 52 to rotate. One of ordinary skill in the art would have found it obvious to do so because Kajinami already suggests such a replacement is possible, and Arikado clearly shows it is known to substitute such a direct drive motor for the conventional motor and timing belt configuration. In view of the teachings of Chitayat, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize instead of magnet 32 taught by Arikado multiple magnets disposed in alternating fashion, as taught by Chitayat, with a correspondingly-modified stator core and coil replacing core 33 and coil 34, as a simple substitution with predictable results. Note that the proposed combination does not entail importing the shaft, the encoder, or any other element from Chitayat. One of ordinary skill in the art understands that the actual rotary motor only requires the stator core 13, the stator coils 15b, and a rotor comprising magnets 25 arranged in the disclosed pattern on a rotor body. Thus, one of ordinary skill in the art, in modifying Kajinami in view of Arikado and Chitayat, would have found it obvious to dispose magnets on a suitably-modified flange 13, in the pattern taught by Chitayat, and to form the stator core and coil as taught by Chitayat.
The examiner is of the opinion it is sufficiently clear from para. [0003] of Kajinami that the disclosed actuator is implied to be part of a bonding head (i.e. mounting head mentioned in para. [0003]). However, if Applicant disagrees, such a use of the actuator of Fig. 3 of Kajinami would have nevertheless been obvious to one of ordinary skill in the art, in light of the para. [0003] of Kajinami.
Regarding claims 20 and 21, the rotary encoder 81 of Kajinami comprises a cylindrical scale 81-1, not a disc-shaped scale. However, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to adjust the height of the scale 81-1 so that it is more disc-shaped, and to provide a correspondingly-taller detector 81-2. One of ordinary skill in the art would have found it obvious that to properly detect the rotation, the scale must be detectable by the detector along the entire travel distance of the shaft. Correspondingly, either the scale is as tall as the travel distance of the shaft and the detector is smaller (i.e. as in Kajinami) or the detector height matches the travel length of the shaft, and the scale height can be reduced. Such a modification would have been obvious and with predictable results.
Claim 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kajinami in view of Arikado and Chitayat, further in view of Oshida (US2017/0234365A1).
Regarding claims 24-27, Kajinami discloses an air bearing between the piston heads 51-1 and 5102 and the housing body 11 (see para. [0052]), but there is no disclosure of inlets arranged in the longitudinal direction of the axis between air outlets.  
The claimed arrangement is known in the art. Oshida, for example, discloses a processing apparatus having a spindle rotatably supported by means of an air bearing (60) within a spindle housing. See Fig. 2. The bearing comprises air inlets (54a) and air outlets (56a), the air inlets and outlets being disposed so as to alternate, in the vertical direction. 
In light of the teachings of Oshida, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize, in the bonding head of Kajinami as modified above, an air bearing having alternating air inlets and outlets. One of ordinary skill in the art would have found it obvious to do so because Kajinami is vague with respect to specific structural details of the air bearing inlets and outlets, whereas Oshida discloses in more detail the construction of an air bearing. Therefore, one of skill in the art would have found it obvious to adopt the conventional air bearing structure disclosed by Oshida, as a simple substitution, with predictable results.
Claim 28-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kajinami in view of Arikado and Chitayat, further in view of Kostner (US2014/0175159A1).
Regarding claims 28-33, Kajinami does not disclose the bonding head comprising a temperature control device serving to maintain the temperature of predetermined parts of the bonding head at a predetermined value.  
Kostner discloses a thermocompression-bonding-type die bonder comprising a bonding head (2) for mounting semiconductor chips on a substrate. The bonding head has a temperature control device (see “cooling system” in last quarter of para. [0037]) serving to maintain the temperature of predetermined parts of the bonding head at a predetermined value.
In view of the teachings of Kostner, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to implement the die bonder of Kajinami, as modified in view of Arikado and Chitayat, as a thermocompression-bonding-type bonder including temperature control means. One of ordinary skill in the art would have found it obvious to do so because it would amount to a simple substitution of one known element for another to yield predictable results. In particular, replacing a chip gripper having heating and cooling means and corresponding temperature control, in place of a simple chip gripper not having such features, would result in a bonding head configured to perform thermocompression bonding of dies.
Regarding claims 34-39, Kajinami as modified in view of Arikado and Chitayat includes all of the claim limitations, except for a drive configured to move the bonding head in a longitudinal direction of an axis.
However, Kostner discloses a bonding apparatus including a bonding head 2 capable of axially moving and rotating shaft 8, wherein a drive 6 can be used to move the bond head in the Z direction (see Fig. 1 and para. [0037] and [0042]). 
In view of the teachings of Kostner, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize the bonding head of modified Kajinami in a bonding apparatus having a drive to axially-move the bonding head, to position the bonding head at the proper height above a substrate, and using the vertical actuator of the bonding head for providing the bonding force.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729